SuprREME Court
OF
NeEvaDA

(OTA ego

IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF DISCIPLINE OF No. 85114
DAVID B. SANDERS, BAR NO. 7895.
a Od a
FILED

ai? 2692

EA LZASHTH A. BRO‘
CERF OF, Se ME CGOORT
. *

HIRE OEPLITY CLERK

   

ORDER OF SUSPENSION

This is an automatic review of a Southern Nevada Disciplinary
Board hearing panel’s recommendation that attorney David B. Sanders be
suspended from the practice of law in Nevada for four years, based on
violations of RPC 1.2 (scope of representation), RPC 1.3 (diligence), RPC 1.4
(communication), RPC 1.5 (fees), RPC 1.16 (declining or terminating
representation), and RPC 8.1 (disciplinary matters).

The State Bar has the burden of demonstrating by clear and
convincing evidence that Sanders committed the violations charged. Jn re
Discipline of Drakulich, 111 Nev. 1556, 1566, 908 P.2d 709, 715 (1995).
Here, however, the facts and charges alleged in the complaint are deemed
admitted because Sanders failed to answer the complaint and a default was
entered.! SCR 105(2). The record therefore establishes that Sanders
violated the above-referenced rules by failing to (1) communicate with three

separate clients; (2) pursue mediation on behalf of one client, despite

 

1The State Bar served Sanders with the complaint and notice of intent
to default by regular and certified mail at his SCR 79 address, his home
address, and two other possible addresses the State Bar discovered for him.
The State Bar also emailed the documents to Sanders.

12- 33143

 

 

 
Supreme Court
OF
NEVADA

WO 1Na7A aati

informing the client he was doing so; (3) timely send a demand letter on
behalf of a second client resulting in a waiver of the client’s claims; (4) send
discovery, appear at an arbitration, or file a trial de novo on behalf of a third
client, resulting in the dismissal of the client’s claim; and (5) respond to the
State Bar’s inquiries.

Turning to the appropriate discipline, we review the hearing
panel’s recommendation de novo. SCR 105(3)(b). In determining the
appropriate discipline, we weigh four factors: “the duty violated, the
lawyer’s mental state, the potential or actual injury caused by the lawyer's
misconduct, and the existence of aggravating or mitigating factors.” Jn re
Discipline of Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008).

Sanders knowingly violated duties owed to his clients. His
conduct harmed his clients and the profession. Specifically, two of his
clients’ claims are now precluded because he did not timely pursue them.
The baseline sanction for the misconduct, before consideration of
ageravating and mitigating circumstances, is suspension. See Standards
for Imposing Lawyer Sanctions, Compendium of Professional Responsibility
Rules and Standards, Standard 4.42 (Am. Bar Ass’n 2017) (“Suspension is
generally appropriate when ...a lawyer knowingly fails to perform services
for a client and causes injury or potential injury to a client.”); Standard 7.2
(“Suspension is generally appropriate when a lawyer knowingly engages in
conduct that is a violation of a duty owed as a professional and causes injury
or potential injury to a client, the public, or the legal system.”). The panel

found and the record supports two aggravating circumstances (multiple

 

 

 
Supreme Court

OF

Nevapa

(ON) TSSTA

exis
again

offenses and pattern of misconduct) and one mitigating circumstance
(absence of a prior disciplinary record).?

Considering all of the factors, we agree with the panel that a
suspension is warranted. However, we disagree on the length of the
suspension. Considering previous discipline imposed on attorneys who
have committed similar misconduct and the fact that Sanders has no prior
discipline in his 20-year career, we conclude a one-year suspension would
serve the purpose of attorney discipline. In re Discipline of Reade, 133 Nev.
711, 716, 405 P.38d 105, 109 (2017) (explaining that the purpose of attorney
discipline is to protect the public, the courts, and the legal profession, not to
punish the attorney); see also In re Discipline of Nelson, No. 82642, 2021
WL 2328484 (Nev. June 7, 2021) (Order of Suspension) (suspending
attorney for one year where the attorney failed to serve a complaint on the
defendants, to advance the client’s action before the statute of limitations
expired, and to timely withdraw); In re Discipline of Pandullo, No. 79873,
9020 WL 1492131 (Nev. March 23, 2020) (Order of Suspension) (suspending
attorney for six months and one day for knowingly failing to appear at court
hearings for multiple clients, failing to respond to multiple clients’ requests
for information, and failing to respond to the State Bar’s grievance
inquiries). Nevertheless, we conclude that the panel’s other
recommendations are appropriate.

Accordingly, we suspend attorney David B. Sanders from the
practice of law in Nevada for one year commencing from the date of this

order. Sanders shall pay the costs of the disciplinary proceedings, including

 

2The panel also found the aggravating circumstance of bad faith
obstruction of the disciplinary proceedings, but there is no evidence in the
record that Sanders obstructed the proceedings.

 

 

 
SupREME Count
OF
NevabA

ges
(O) [947A otic

$2,500 under SCR 120, within 30 days from the date of this order. Further,
before seeking reinstatement, Sanders shall (1) reimburse the Clent
Security Fund for any funds paid to his clients that were involved in this

disciplinary matter and (2) refund any unearned fees to those same clients.

It is so ORDERED.?

 
   

CJ. }. L. ect —. A.

 

 

 

   

 

 

Piacuiere Hardesty
AVG oy. (opi. og
Stiglich Cadish
[A
, a. : , oa.
Pickering Herndon

  

ec: Chair, Southern Nevada Disciplinary Board
David B. Sanders
Bar Counsel, State Bar of Nevada
Executive Director, State Bar of Nevada
Admissions Office, U.S. Supreme Court

 

3The Honorable Abbi Silver having retired, this matter was decided
by a six-justice court.